Citation Nr: 1042028	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected resection of the eleventh rib, status post nephrectomy, 
to include entitlement to a separate compensable disability 
rating for a scar on the right side of the chest.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a disability of the iliohypogastric nerve as residual to the 
service-connected resection of the Veteran's eleventh rib, status 
post nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The July 2003 rating decision granted entitlement to compensation 
for the resection of the eleventh rib, status post nephrectomy, 
and disruption of intercostal nerves, right, status post 
nephrectomy, under 38 U.S.C.A. § 1151 and assigned noncompensable 
disability ratings.  A November 2007 Decision Review Officer 
(DRO) increased the initial disability rating for disruption of 
intercostal nerves, right, status post nephrectomy, to 10 
percent.

The Board has recharacterized the issue of entitlement to an 
initial evaluation in excess of 10 percent for disruption of 
intercostal nerves, right, status post nephrectomy, to more 
accurately reflect the June 2009 VA examination report finding 
that the iliohypogastric nerve is the relevant nerve at issue.  
The Board notes that both of these nerves have been determined to 
be most analogous to the ilio-inguinal nerve for rating purposes.  

The Board notes that the March 2004 rating decision had also 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Veteran expressly limited 
his July 2004 notice of disagreement to the assignment of 
disability ratings for the residuals associated with the 
resection of the eleventh rib, status post nephrectomy.  
Therefore, the issue of entitlement to a TDIU is not on appeal.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

In March 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.


FINDINGS OF FACT

1.  Only the Veteran's eleventh rib has been resectioned, and no 
ribs have been removed. 

2.  The evidence is in relative equipoise as to whether there has 
been objective confirmation that the scar on the right side of 
the Veteran's chest is painful.

3.  The neurologic symptomatology that is associated with the 
Veteran's nephrectomy is most accurately described as affecting 
the iliohypogastric nerve; the Veteran is already in receipt of 
the maximum disability rating that is allowed under the most 
analogous diagnostic code, and the preponderance of the evidence 
is against finding that a separate or alternative rating is 
warranted under another diagnostic code.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for resection of the eleventh rib, status post 
nephrectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5297 
(2010).

2.  Resolving the benefit of the doubt in favor of the Veteran, 
the criteria for a 10 percent disability rating, but no more, for 
a scar on the right side of the Veteran's chest, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2010).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for a disability of the iliohypogastric 
nerve as residual to the service-connected resection of the 
Veteran's eleventh rib, status post nephrectomy, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Codes 8730 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

However, for initial rating claims, where, as here, entitlement 
to disability benefits has been granted and an initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a March 2008 letter 
advised the Veteran of the evidence needed to substantiate the 
increased rating aspect of these claims.  This letter advised the 
Veteran of his and VA's responsibilities under VCAA, to include 
what evidence should be provided by him and what evidence should 
be provided by VA.  This letter also advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  

The Board notes that the March 2008 letter was not issued prior 
to the initial adjudication of the Veteran's claims in July 2003 
and November 2007.  These claims, however, were subsequently 
readjudicated in a May 2010 supplemental statement of the case.  
Thus, any deficiencies in the content or timeliness of this 
notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issues on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records and private medical records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his claims in May 2003, October 2006, and June 
2009.  The Board finds that these examination reports are 
adequate for the purpose of determining the claims that are 
decided herein.  During the examinations, the examiners elicited 
from the Veteran his history of complaints and symptoms, 
conducted thorough examinations, and provided clinical findings 
detailing the examination results.  For these reasons, the Board 
concludes that the reports of the May 2003, October 2006, and 
June 2009 VA examinations provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

A.  Resection of Eleventh Rib, Status Post Nephrectomy

The Veteran has claimed entitlement to an initial compensable 
rating for the resection of his eleventh rib in the course of a 
nephrectomy.  This disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5297, for removal of the ribs.  Under this 
diagnostic code, a 10 percent rating is assigned for the removal 
of one rib or the resection of two or more ribs without 
regeneration.  A 20 percent rating is warranted for the removal 
of two ribs.  A 30 percent rating applies to the removal of three 
or four ribs.  A 40 percent rating is assigned when five or six 
ribs are removed.  A 50 percent rating is assigned for the 
removal of more than six ribs.  Note 2 to this diagnostic code 
states that rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating for 
lung collapse, or with the rating for lobectomy, pneumonectomy or 
the graduated ratings for pulmonary tuberculosis.  

According to the September 2000 surgery report, "The 11th rib 
was ... resected with a bone cutter."  No ribs were removed, and 
no other ribs were resected.  The surgery report does not 
indicate that the resection was performed in thoracoplasty 
performed for collapse therapy or to accomplish obliteration of 
space.  

The June 2009 VA examination report reflects that the Veteran 
reported experiencing constant daily pain at a 10 out of 10 
severity in the back and ribs radiating down to the inner side of 
the thigh and groin into the back of the legs.  The examiner 
observed, however, that the Veteran sat comfortably in a chair 
throughout the interview and examination, and no pain was evident 
when he lay on his right side to assume the supine position for 
examination.  The examiner further noted that "No pain was 
evident with palpation, completed at times when Veteran was 
unaware of exam, and when aware, Veteran's reports of symptoms 
appeared disproportionate."  The examination was negative for 
adenopathy, tenderness, edema, or pallor.  The radiology report 
showed an impression of deformity and/or resection of the right 
eleventh rib.  The thoracic spine films were otherwise 
unremarkable.  

Because the medical evidence of record shows that one rib was 
resected during surgery, and no ribs were removed, the current 0 
percent disability rating is proper.  

The Board has also considered whether a separate compensable 
rating is warranted for symptoms associated with the Veteran's 
rib resection.  

The Board finds that a separate 10 percent rating should be 
assigned for the painful 36 centimeter by 7 millimeter scar noted 
at the lower aspect of the right side of the Veteran's chest.  
Among the evidence to support this rating is a January 2006 VA 
medical record noting that there was some decreased sensation 
around the scar, and there was some allodynia with increased 
sensitivity particularly in the posterior half of the scar.  
There was also marked tenderness and hyperalgesia.  The October 
2006 VA examination report reflects that, on examination, the 
Veteran's scar was sensitive to light touch with spasm on 
palpation.  

The Board acknowledges that the June 2009 VA examination report 
describes the Veteran's symptoms of pain on as not objectively 
evident on palpation and as "evident sporadically and 
disproportionate when reported.  Objectively, the scar was well 
healed and not tender to palpation."  However, given that 
multiple pieces of evidence include objective corroboration of 
the Veteran's reported painful scar, the Board will resolve the 
benefit of the doubt in the Veteran's favor and grant a 10 
percent rating for a painful scar.  

The Board has considered whether a higher rating is available 
under another diagnostic code.  Specifically, scars are evaluated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  Of 
these, the Board need not consider Diagnostic Code 7800, which 
only applies to disabilities of the head, face, and neck.  
Because the Veteran's scar is not deep, Diagnostic Code 7801 is 
not applicable.  Because a rating in excess of 10 percent is not 
available under Diagnostic Codes 7802 or 7803, these codes need 
not be further considered.  Nor may an increased rating be 
assigned based on limitation of function under Diagnostic Code 
7805, as the June 2009 VA examination report reflects that no 
such limitation is caused by the Veteran's scar.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised effective October 23, 2008.  
However, those revised provisions are applicable only to claims 
received on or after October 23, 2008.  Because the current claim 
was received prior to that date, those revisions do not apply in 
this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Other than the neurologic disability that will be discussed 
below, the only other pertinent symptomatology is a report of 
mild muscle atrophy below the rib resection in the October 2006 
VA examination report.  With no more than slight symptomatology, 
however, entitlement to a separate compensable rating is not 
available under 38 C.F.R. § 4.73, Diagnostic Codes 5319 through 
5323, which pertain to muscle disabilities of the torso and neck.

In summary, the Board finds that entitlement to a compensable 
rating is not warranted under Diagnostic Code 5297 for resection 
of the eleventh rib, status post nephrectomy.  To this extent, 
the preponderance of the evidence is against the Veteran's claim 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, entitlement to a separate 10 percent rating for 
the painful scar on the right side of the Veteran's chest is 
warranted under Diagnostic Code 7804.  To this extent the 
Veteran's appeal is granted.

B.  Disability of the Iliohypogastric Nerve 

The Board will now turn to the question of whether the Veteran 
should be assigned an increased rating for neurologic disability 
associated with the nephrectomy.  He is currently in receipt of a 
10 percent for disruption of intercostal nerves, right, status 
post nephrectomy.  

According to the May 2003 VA neurology examination report, the 
Veteran reported pain at a level of 8 out of 10 most of the time.  
He stated that the pain was worse with movement and described 
tingling, numbness, and a burning sensation.  It was noted that 
the Veteran described pain in the right flank area, as well as 
tingling and numbness in a dermatomal band pattern around the T-
11 and 12 dermatomes in the back and anteriorly.  The examiner 
found that the Veteran had disruption of the intercostal nerves 
on the right due to rib resection related to his nephrectomy and 
neurologic pain in the T11 and 12 dermatomes on the right as a 
result of the surgery.  

According to the October 2006 VA examination report, the Veteran 
described his pain as varying between 8 and 10 out of 10.  On 
examination, there was decreased pin sensation in T11 and T12 
dermatome on the right.  This report found that the Veteran had 
incomplete paralysis of the intercostal nerve, disruption 
secondary to rib removal.  

At his February 2009 hearing, the Veteran testified that the pain 
travels from his rib, down his side, down into his groin area, 
and down to the front and inner part of his thigh.

Because there is no diagnostic code that specifically addresses 
disruption of intercostal nerves, right, status post nephrectomy, 
it was evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8730, 
as neuralgia of the ilio-inguinal nerve by analogy.  However, the 
Board noted in its March 2009 remand that it did not appear the 
Veteran's subjective complaints were adequately contemplated by 
the assignment of Diagnostic Code 8730.  The Board noted that the 
most significant symptoms of the Veteran's disability appeared to 
originate from an area higher on his torso than suggested by the 
assignment of Diagnostic Code 8730 and may be more appropriately 
categorized under a different diagnostic code.

The March 2009 Board remand also noted that, while evaluation of 
this disability under Diagnostic Code 8730 may more accurately 
encompass the anatomical localization of the groin and thigh 
complaints reported by the Veteran at his February 2009 hearing, 
a doctor had not been given the opportunity to examine these 
specific complaints and opine as to whether they are associated 
with the disability for which the Veteran is being compensated. 

The June 2009 VA examination report reflects that the Veteran 
reported constant peripheral neuropathy at a severity of 10 out 
of 10.  He reported positive paresthesias, negative dysesthesias, 
and other sensory abnormalities of burning and numbness.  He 
reported that the specific nerves involved are those near his 
eleventh rib.  On examination, negative motor impairment was 
evident in the region of the surgical site.  There was no 
objective evidence of nerve damage.  Pain to the touch was not 
consistently evident during the time of the examination and the 
findings that were reported by the Veteran were disproportionate.

The examiner noted that the specific nerve involvement would be 
the iliohypogastric nerve and that inguinal nerve involvement 
would not be pertinent or applicable.  The examiner also noted 
that the inguinal region examination was negative for pain.  

The June 2009 VA examination report found no objective evidence 
to support the condition of nerve damage secondary to right 
nephrectomy with eleventh rib removal completed due to renal cell 
carcinoma following surgical procedure.  The examiner stated that 
symptoms regarding the Veteran's right groin and thigh would not 
correlate with such nerve damage.  The examiner also noted that 
spinal films are indicative of degenerative disc disease, L5-S1, 
which would be considered a likely cause of the right groin and 
thigh conditions.  

The Board notes that the iliohypogastric nerve originates in the 
lumbar plexus at L1, or sometimes at T12.  Its branches are the 
lateral and anterior cutaneous rami.  Distribution is at the skin 
above the pubis and over the lateral side of the buttock, and 
occasionally the pyramidalis.  Modality is motor and sensory.  
Dorland's Illustrated Medical Dictionary, 1239 (30th ed. 2003).

Based on this information, the Board concludes that the 
iliohypogastric nerve is most closely analogous to the ilio-
inguinal nerve.  The Board thus concludes that Diagnostic Code 
8730 is the most appropriate code under which to rate the 
Veteran's neurologic disability.  

The 10 percent rating under Diagnostic Code 8730 reflects severe 
to complete paralysis of the nerve and is the highest evaluation 
available this diagnostic code.  Therefore, to the extent that 
any of his reported pain or impairment is a direct result of 
damage to the iliohypogastric nerve, such damage would be 
contemplated by the 10 percent rating currently assigned.  
Furthermore, as noted, the June 2009 VA examiner actually found 
that the bulk of the Veteran's symptoms were not attributable to 
nerve damage.  In this regard, the Board has considered the 
Veteran's subjective complaints, and recognizes that he is 
competent to describe symptoms he experiences on a day-to-day 
basis.  However, with respect to the underlying etiology of those 
complaints, the Board finds the opinion of the competent health 
care specialist to be the most persuasive evidence of record.  As 
noted, the June 2009 VA examiner considered his complaints, but 
also considered the results of physical examination and 
diagnostic testing in determining that the Veteran's complaints 
of pain in his groin and thigh are more likely due to 
degenerative disc disease, L5-S1, than to nerve damage.  Thus, 
the preponderance of the evidence is against granting a separate 
or higher rating under an alternative diagnostic code.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a 
rating in excess of 10 percent for a disability of the 
iliohypogastric nerve must be denied.



C.  Extraschedular Evaluations
      
In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disabilities at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the disabilities at issue 
are inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disabilities with the established 
criteria shows that the rating criteria reasonably describe the 
disability levels and symptomatology attributable to the 
Veteran's service-connected disabilities.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment over 
and above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for service-
connected resection of the eleventh rib, status post nephrectomy, 
is denied.

Entitlement to a separate 10 percent disability rating for a scar 
on the right side of the Veteran's chest is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Entitlement to an initial evaluation in excess of 10 percent for 
a disability of the iliohypogastric nerve as residual to the 
service-connected resection of the Veteran's eleventh rib, status 
post nephrectomy, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


